Case 3:12-cv-02389-PGS-DEA Document 909 Filed 11/06/19 Page 1 of 2 PageID: 17282



                                     UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEW JERSEY
                                             (609) 989-0508

          CHAMBERS OF                                                    Clarkson Fisher Building and
        PETER G. SHERIDAN                                                      U.S. Courthouse
            JUDGE                                                             402 East State Street
                                                                               Trenton, NJ 08608


  TO:            Counsel of Record

  FROM:          Peter G. Sheridan, U.S.D.J.

  DATE:          November 6, 2019

  RE:            In Re. Lipitor Antitrust Litigation, 12-cv-02389 (PGS)(DEA)
                 Case Management Conference Agenda


          Since we have not discussed the management of the case in a while, it is appropriate to

 meet and review the progress of the litigation. The status conference shall occur on February 4,

 2020 at 11:00 a.m. in my courtroom. Attendance by counsel is not mandatory; but anyone who

 is arguing or wishes to be heard should attend.          Other counsel may attend by telephone. Ms.

 Rodriguez and Ms. Walsh should arrange the logistics of the call.

          Prior to the conference, lead counsel for the Plaintiffs and Defendants should confer and

 develop an agenda for the status conference. This applies to direct purchasers, indirect purchasers

 and opt-outs. The agenda must be filed by December 1, 2019. Thereafter, any attorney may

 submit any other additional issues. Such submissions shall be filed by January 2, 2020.

        The Court is open to discussing any subject; but the agenda should include (a) an update

 on the progress of discovery; (b) the status of the effectiveness of the Special Master; (c) a

 timeframe and procedure for mediation and settlement discussions; (d) administrative issues; and

 (e) any issues concerning professional civility.



                                                    —1—
Case 3:12-cv-02389-PGS-DEA Document 909 Filed 11/06/19 Page 2 of 2 PageID: 17283



         In particular, the Court requests a list of the substantive issues that it must decide prior to

  trial, and if practicable, to then prioritize discovery so a motion may be addressed earlier in time.




                                                  -2-
